DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 04/27/2022.
Claims 1, 4, 6, 11-13 and 16 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
In the Remarks filed 04/27/2022, Applicant has amended:
The language of claims 1, 11-13, and 16 to address the antecedent basis issues previously identified regarding the recitation of voltage bins. The Examiner therefore withdraws the 112(b) rejections made in the non-final Office action dated 01/27/2022.

Response to Arguments
In Remarks filed on 04/27/2022, Applicant substantially argues:
The applied references Weingarten and Sharon do not disclose the amended limitations of claim 1, and similarly amended claims 11 and 16, of “utilizing the second set of voltage bins for performing read operations with respect to at least a die of a set of memory cells programmed within a time period and temperature measurement.” In particular, Applicant points to Sharon as disclosing compensating for errors from threshold voltage shifts due to temperature cross by performing different reads using different voltage values but does not explicitly address utilizing the second set of voltage bins for the cells programmed within a time period and temperature measurement. Applicant’s arguments filed have been fully considered but they are not persuasive. Prior art reference Sharon additionally discloses in Paragraph [0034] “In some examples, the one or more characteristics of the one or more read operations may include one or more read compare voltages of a read operation. In these examples, to compensate for the shifting and widening (e.g., due to varying threshold voltage temperature dependence of a storage element) of states during a read operation at the memory 104, the data storage device 102 may be configured to perform one or more read operations using one or more read compare voltages determined based on a TVTD of the storage element. For example, the data storage device 102 may read a storage element using a first read operation having one or more first read compare voltages including a first read compare voltage when the TVTD of the storage element is relatively low (e.g., when a value of the indicator 110 of the storage element being read has a first value indicative of a relatively low TVTD). Alternatively or additionally, the data storage device 102 may read the storage element using a second read operation having one or more second read compare voltages including a second read compare voltage when the TVTD of the storage element is relatively high (e.g., when a value of the indicator 110 of the storage element being read has a second value indicative of a relatively high TVTD).” Herein it is explicitly disclosed by Sharon that in order to compensate for temperature variation, different read voltage bins may be applied according to the TVTD of the storage element. Furthermore, Sharon discloses in Paragraph [0013] “A change in temperature between a time of programming a storage element and a time of reading the storage element may be referred to as a “temperature cross.” In some examples, the data storage device 102 may be configured to store, at the controller 103, temperature information associated with a temperature at a time of programming the memory 104. For example, the data storage device 102 may be configured to store, at the controller 103 or at the memory 104, a “time tag” that indicates information including a temperature at a time of programming a block of the memory 104. Alternatively or additionally, the data storage device 102 may be configured to store, at the memory 104, one or more flag bits indicative of a temperature at a time of programming the memory 104.” Herein it is noted that the original temperature at which the program operation occurred is recorded along with the time at which the operation occurred. In this manner, the compensation is applied to the storage element based on the original writing of the element and associated time and temperature and it is determined whether or not compensation by using second read voltages should occur. Therefore, it is determined by the Examiner that Sharon does disclose the amended limitations. It is also noted that the obviousness rejection is in view of Weingarten wherein calculation of read threshold scores is also discussed. The amended limitation is noted as reading, using the second set of voltage bins, the set of memory cells which were programmed within a time period and temperature measurement. The Examiner suggests additional clarification of how the memory is programmed and measured beyond the presented language if the limitation is to be distinguishing over the currently cited prior art of record
The applied references fail to disclose the limitations of claims 2-10, 12-15, and 17-20 by virtue of dependency on the respective independent claims for the reasons identified above. Applicant’s arguments filed have been fully considered but they are not persuasive for the reasons identified above.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated April 27, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten (US 2011/0161775) in view of Sharon et al. (US 2017/0117053).

Regarding claim 1, Weingarten discloses, in the italicized portions, a method comprising: selecting, from a plurality of voltage bins associated with a memory device, a first set of voltage bins, wherein each voltage bin of the plurality of voltage bins is associated with a corresponding set of read level offsets; determining, based on a trigger metric associated with read level offsets of the first set of bins, a first score of the first set of voltage bins wherein the first set of voltage bins comprising a plurality of read level offsets ([0063] A read threshold candidate score can be based on distribution based scores of different read threshold candidates. The distribution based score may be responsive to the distribution of threshold voltages of the multiple flash memory cells. The read threshold candidate score may be calculated by using a minimum search algorithm. This search algorithm may calculate the number of cells having a threshold voltage within a bin of threshold voltages. A bin of threshold voltages may represent the voltage span between two consecutive read threshold candidates.); replacing at least a first voltage bin of the first set of voltage bins with at least a second voltage bin of the plurality of voltage bins to generate a second set of voltage bins; determining, based on a second trigger metric associated with the second set of voltage bins, a second score of the second set of voltage bins ([0065] Step 610 can include calculating the multiple read threshold candidates distribution-based scores for different read threshold candidates that relate to the same read threshold and/or to different read thresholds.); and responsive to determining that the second score of the second set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the second set of voltage bins for performing read operations with respect to at least a die of a set of memory cells programmed within a time period and temperature measurement ([0068] If at step 610 the method calculated the multiple read threshold candidates distribution-based scores for different read threshold candidates that relate to the same read threshold, at step 620 the method may select a single read threshold. If at step 610 the method calculated the multiple read threshold candidates distribution-based scores for different read threshold candidates that relate to different read thresholds, at step 620 the method may select multiple different read thresholds.). Herein Weingarten discloses calculating scores for read threshold values and selecting a read threshold based on the calculated scores. It is not explicitly noted that the second set is selected when the second score is higher, but one of ordinary skill in the art may recognize that selecting a read threshold may be based on whether the respective score is higher. Regarding the selection and score calculation involving sets of voltage bins to then read the memory cells with, Sharon discloses in Paragraphs [0013], [0034], and [0084] “[0013] A change in temperature between a time of programming a storage element and a time of reading the storage element may be referred to as a “temperature cross.” In some examples, the data storage device 102 may be configured to store, at the controller 103, temperature information associated with a temperature at a time of programming the memory 104. For example, the data storage device 102 may be configured to store, at the controller 103 or at the memory 104, a “time tag” that indicates information including a temperature at a time of programming a block of the memory 104. Alternatively or additionally, the data storage device 102 may be configured to store, at the memory 104, one or more flag bits indicative of a temperature at a time of programming the memory 104. [0034] In some examples, the one or more characteristics of the one or more read operations may include one or more read compare voltages of a read operation. In these examples, to compensate for the shifting and widening (e.g., due to varying threshold voltage temperature dependence of a storage element) of states during a read operation at the memory 104, the data storage device 102 may be configured to perform one or more read operations using one or more read compare voltages determined based on a TVTD of the storage element. For example, the data storage device 102 may read a storage element using a first read operation having one or more first read compare voltages including a first read compare voltage when the TVTD of the storage element is relatively low (e.g., when a value of the indicator 110 of the storage element being read has a first value indicative of a relatively low TVTD). Alternatively or additionally, the data storage device 102 may read the storage element using a second read operation having one or more second read compare voltages including a second read compare voltage when the TVTD of the storage element is relatively high (e.g., when a value of the indicator 110 of the storage element being read has a second value indicative of a relatively high TVTD). [0084] In some examples, the one or more characteristics of the CVD determination operations may include read reference voltages. In these examples, multiple distribution reads may be performed using different voltage grids (e.g., different sets of read reference voltages) based on the TVTD of the storage element. For example, a first distribution read operation having one or more read reference voltages may be performed to determine voltage bin information. Each value of the indicator 110 may be associated with a particular voltage grid (e.g., a particular set of read reference voltages), and a voltage bin for a storage element may be determined based on a read reference value from a distribution read operation that employs a voltage grid associated with the value of the indicator 110 of the storage element.” Herein it is disclosed by Sharon the determination of a voltage bin including a plurality of read reference voltages in order to properly read the memory. Furthermore, the system is capable of storing when the memory is programmed as well as the temperature at the time of programming. The system then uses this information as part of the determination to use either the first or second set of voltage bins on the originally programmed and measured memory. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate scores as disclosed by Weingarten for voltage bins as disclosed by Sharon in order to determine a set of voltage bins to read the memory in order to address variations in memory function affected by temperature shifts (Sharon [0085]). Additionally, Weingarten refers to voltage bins in Paragraph [0063] when referring to a span of voltages. Weingarten and Sharon are analogous art because they are from the same field of endeavor of managing memory read voltages.
Regarding claim 2, Weingarten further discloses the method of claim 1 further comprising: responsive to determining that the second score of the second set of voltage bins is less than the first score of the first set of voltage bins, utilizing the first set of voltage bins for performing read operations with respect to the memory device ([0068]). As previously indicated, Weingarten discloses calculating multiple scores and based on the scores selecting a threshold. As argued above, one of ordinary skill in the art may recognize selecting a read threshold based on the score may result in selecting the higher score of the first and second score.
Regarding claim 5, Weingarten and Sharon further disclose the method of claim 1 further comprising: responsive to determining that the second score of the second set of voltage bins is less than the first score of the first set of voltage bins (Weingarten [0062] In accordance with an embodiment of the invention, the second, third and additional read thresholds may depend on the score obtained from previous read thresholds read and score calculation operations.): replacing at least a third voltage bin of the first set of voltage bins with at least a fourth voltage bin of the plurality of voltage bins to generate a third set of voltage bins; determining, based on the trigger metric, a third score of the third set of voltage bins (Weingarten [0065]); and responsive to determining that the third score of the third set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the third set of voltage bins for performing read operations with respect to the memory device (Weingarten [0068]). Herein it is disclosed by Weingarten that additional scores may be calculated in response to previous score calculations. In context of Sharon, which further discloses in Paragraph [0083] “The storage elements may be assigned to voltage bins based on the voltage bin associated with a read reference voltage in response to which the storage element becomes conductive.” Herein it is noted multiple voltage bins may be assigned and therefore in combination with the score calculating as performed by Weingarten, different combinations of bins may be tested.
Regarding claim 6, Weingarten and Sharon further disclose the method of claim 1 further comprising: responsive to determining that the second score of the second set of voltage bins is less than the first score of the first set of voltage bins: replacing the first voltage bin of the first set of voltage bins with at least a third voltage bin of the plurality of voltage bins to generate a third set of voltage bins (Weingarten [0062] and [0065]), wherein a first number of steps between the third voltage bin and the first voltage bin is less than a second number of steps between the second voltage bin and the first voltage bin (Weingarten [0112] During the optimization process the readout results with nearby thresholds (close to Optimal THrs) may have been obtained. For example, read results may be obtained for different threshold candidates. For example, threshold values that are shifted by 1, 2 or 3 basic steps up or down. For each of these steps the component codes obtained different scores.); determining, based on the trigger metric, a third score of the third set of voltage bins; and responsive to determining that the third score of the third set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the third set of voltage bins for performing read operations with respect to the memory device (Weingarten [0068]). Herein Weingarten discloses the process of calculating multiple scores. Additionally, it is noted that the distance between different thresholds may be within a number of steps. As previously indicated, Sharon discloses in Paragraph [0085] that voltages may shift due to temperature and therefore one of ordinary skill in the art may recognize that the memory performance of reading data may require more precise control of applied voltage in order to read correct data from the memory such that the third set of voltage bins is closer to the first set of voltage bins than the second set of voltage bins and the first set of voltage bins.
Regarding claim 7, Weingarten and Sharon further disclose the method of claim 1 further comprising: responsive to determining that the second score of the second set of voltage bins is less than the first score of the first set of voltage bins: replacing the at least first voltage bin of the first set of voltage bins with at least a third voltage bin of the plurality of voltage bins to generate a third set of voltage bins (Weingarten [0062] and [0065]), wherein a first number of steps between the third voltage bin and the first voltage bin is less than a second number of steps between the second voltage bin and the first voltage bin (Weingarten [0112]); replacing at least a fourth voltage bin of the third set of voltage bins with at least a fifth voltage bin of the plurality of voltage bins; determining, based on the trigger metric, a third score of the third set of voltage bins; and responsive to determining that the third score of the third set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the third set of voltage bins for performing read operations with respect to the memory device (Weingarten [0068]). Herein Weingarten discloses calculating multiple scores within varying steps in order to determine a read threshold for selection. Additionally, as indicated previously, Sharon discloses utilizing multiple voltage bins in order to address memory temperature variation and corresponding changes in memory function and read voltage.
Regarding claim 8, Weingarten further discloses the method of claim 1, wherein the trigger metric is a trigger rate representing a percentage of defective memory cells of the memory device ([0043] A read threshold candidate score can be calculated based on the error correction decoding based scores of the codeword portions. The read threshold candidate score can be, for example, a sum of the error correction decoding based scores of the codeword portions, a weighted sum of these scores, and/or any other outcome of a function that takes into account at least a portion of the error correction decoding based scores of the codeword portions.). Herein it is disclosed by Weingarten that the scores are derived from error correction results.
Regarding claim 9, Weingarten further discloses the method of claim 1, wherein determining the first score of the first set of voltage bins further comprises: performing a plurality of read operations at a corresponding plurality of periods of time, wherein the plurality of read operation are performed using read level offsets associated with the first set of voltage bins; determining, based on the read operations, the trigger metric corresponding to the read level offsets associated with the first set of voltage bins; and determining the first score of the first set of voltage bins based on the trigger metric ([0100] It is noted that the multiple flash memory cells can be read multiple times. The results of these read attempts can be stored (in a buffer, memory, etc.). Accordingly, the buffered-read results can be used during multiple iterations of method 900.). Herein it is disclosed by Weingarten that multiple reads may be conducted to the same memory cells for calculating a score in order to ensure accurate selection of the read threshold.
Regarding claim 10, Weingarten further discloses the method of claim 8, wherein the first score corresponds to a variance between the trigger metric and a predefined trigger metric threshold ([0073] FIG. 7 indicates that the accuracy of error correction decoding may be inverse to the number of errors--i.e., as the number of errors increases, the accuracy of the error correction decoding based score decreases. The accuracy of other algorithms (e.g., the distribution based score discussed above) may increase with an increase in errors. [0075] wherein Score.sub.i may be the error correction decoding based score of the i read threshold candidate, bin #l-1 weight, may be the number of flash memory cells that have a threshold voltage that may be between the (i-1) read threshold candidate and the i read threshold candidate, and bin #l weight may be the number of flash memory cells detected between the i read threshold candidate and the (i+1) read threshold candidate.). Herein it is disclosed by Weingarten that the score calculated may take into account the error rate of the memory corresponding to the applied voltage. Furthermore, this may be relative to the number of cells tested which is considered to represent an error rate compared to a threshold.
Regarding claim 11, Weingarten discloses, in the italicized portions, a system comprising: a memory device; and a processing device, operatively coupled to the memory device, the processing device to perform operations comprising ([0115] FIG. 11 illustrates device 1100 in accordance with an embodiment of the invention. Device 1100 may include multiple flash memory cells 1110, read unit 1120, calculation unit 1130, decoder 1140, and selection unit 1150. Decoder 1140 may be configured to apply error correction decoding.): identifying a set of placed bins associated with a memory device, wherein the set of placed bins is associated with a first score based on a trigger metric corresponding to read level offsets of the set of placed bin ([0063]); replacing a subset of  voltage bins of the set of placed bins with one or more voltage bins of a plurality of voltage bins associated with the memory device, to generate a second set of voltage bins; determining, based on a second trigger metric of the second set of voltage bins, a second score of the second set of voltage bins ([0065]); and responsive to determining that the second score of the second set of voltage bins is greater than the first score of the set of placed bins, utilizing the second set of voltage bins for performing read operations with respect to at least a die of a set of memory cells programmed within a time period and temperature measurement ([0068]). Herein Weingarten discloses calculating scores for read threshold values and selecting a read threshold based on the calculated scores. It is not explicitly noted that the second set is selected when the second score is higher, but one of ordinary skill in the art may recognize that selecting a read threshold may be based on whether the respective score is higher. Regarding the selection and score calculation involving sets of voltage bins to then read the memory cells with, Sharon discloses in Paragraphs [0013], [0034], and [0084] the determination of a voltage bin including a plurality of read reference voltages in order to properly read the memory. Claim 11 is rejected on a similarly basis as claim 1.
Regarding claim 13, Weingarten and Sharon further disclose the system of claim 11, responsive to determining that the second score of the second set of voltage bins is less than the first score of the set of placed bins ([0062]): replacing a second subset of the voltage bins of the set of placed bins with a second set of one or more voltage bins of the plurality of voltage bins associated with the memory device, to generate a third set of voltage bins; determining, based on based on a third trigger metric of the third set of voltage bins, a third score of the third set of voltage bins ([0065]); and responsive to determining that the third score of the third set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the third set of voltage bins for performing read operations with respect to the memory device ([0068]). Claim 13 is rejected on a similar basis as claim 11. Weingarten discloses calculating multiple scores for different read thresholds, which may otherwise be different voltage bins as disclosed by Sharon. In this manner, the voltage bin with the higher scored may be utilized to read the memory.
Regarding claim 14, Weingarten further discloses the system of claim 11, wherein determining the second score of the second set of voltage bins further comprises: performing a plurality of read operations at a corresponding plurality of periods of time, wherein the plurality of read operation are performed using read level offsets associated with the second set of voltage bins; determining, based on the read operations, the second trigger metric corresponding to the read level offsets associated with the second set of voltage bins; and determining the second score of the second set of voltage bins based on the trigger metric ([0100]). Herein it is disclosed by Weingarten that multiple reads may be conducted to the same memory cells for calculating a score in order to ensure accurate selection of the read threshold.
Regarding claim 15, Weingarten further discloses the system of claim 11, wherein the trigger metric is a trigger rate representing a percentage of defective memory cells of the memory device ([0043]). Claim 15 is rejected on a similar basis as claim 8.
Regarding claim 16, Weingarten discloses, in the italicized portions, a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising ([0153] It is appreciated that software components of the present invention including programs and data may, if desired, be implemented in non-transitory ROM (read only memory) form including CD-ROMs, EPROMs and EEPROMs, or may be stored in any other suitable non-transitory computer-readable medium such as but not limited to disks of various kinds, cards of various kinds and RAMs. Components described herein as software may, alternatively, be implemented wholly or partly in hardware, if desired, using conventional techniques.): selecting, from a plurality of voltage bins associated with a memory device, a first set of voltage bins, wherein each voltage bin of the plurality of voltage bins is associated with a corresponding set of read level offset; determining, based on a trigger metric associated with read level offsets of the first set of bins, a first score of the first set of voltage bins wherein the first set of voltage bins comprising a plurality of read level offsets ([0063]); replacing at least a first voltage bin of the first set of voltage bins with at least a second voltage bin of the plurality of voltage bins to generate a second set of voltage bins; determining, based on a second trigger metric associated with the second set of voltage bins, a second score of the second set of voltage bins ([0065]); and responsive to determining that the second score of the second set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the second set of voltage bins for performing read operations with respect to at least a die of a set of memory cells programmed within a time period and temperature measurement ([0068]). Herein Weingarten discloses calculating scores for read threshold values and selecting a read threshold based on the calculated scores. It is not explicitly noted that the second set is selected when the second score is higher, but one of ordinary skill in the art may recognize that selecting a read threshold may be based on whether the respective score is higher. Regarding the selection and score calculation involving sets of voltage bins to then read the memory cells with, Sharon discloses in Paragraphs [0013], [0034], and [0084] the determination of a voltage bin including a plurality of read reference voltages in order to properly read the memory. Claim 16 is rejected on a similarly basis as claim 1.
Regarding claim 17, Weingarten and Sharon further disclose the non-transitory computer-readable storage medium of claim 16, wherein the processing device to perform further operations comprising: responsive to determining that the second score of the second set of voltage bins is less than the first score of the first set of voltage bins (Weingarten [0062]): replacing at least a third voltage bin of the first set of voltage bins with at least a fourth voltage bin of the plurality of voltage bins to generate a third set of voltage bins; determining, based on the trigger metric, a third score of the third set of voltage bins (Weingarten [0065]); and responsive to determining that the third score of the third set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the third set of voltage bins for performing read operations with respect to the memory device (Weingarten [0068]). Claim 17 is rejected on a similar basis as claim 5.
Regarding claim 18, Weingarten and Sharon further disclose the non-transitory computer-readable storage medium of claim 16, wherein the processing device to perform further operations comprising: responsive to determining that the second score of the second set of voltage bins is less than the first score of the first set of voltage bins: replacing the at least first voltage bin of the first set of voltage bins with at least a third voltage bin of the plurality of voltage bins to generate a third set of voltage bins (Weingarten [0062] and [0065]), wherein a first number of steps between the third voltage bin and the first voltage bin is less than a second number of steps between the second voltage bin and the first voltage bin (Weingarten [0112]); determining, based on the trigger metric, a third score of the third set of voltage bins; and responsive to determining that the third score of the third set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the third set of voltage bins for performing read operations with respect to the memory device (Weingarten [0068]). Claim 18 is rejected on a similar basis as claim 6.
Regarding claim 19, Weingarten and Sharon further disclose the non-transitory computer-readable storage medium of claim 16, wherein the processing device to perform further operations comprising: responsive to determining that the second score of the second set of voltage bins is less than the first score of the first set of voltage bins: replacing the at least first voltage bin of the first set of voltage bins with at least a third voltage bin of the plurality of voltage bins to generate a third set of voltage bins (Weingarten [0062] and [0065]), wherein a first number of steps between the third voltage bin and the first voltage bin is less than a second number of steps between the second voltage bin and the first voltage bin (Weingarten [0112]); replacing at least a fourth voltage bin of the third set of voltage bins with at least a fifth voltage bin of the plurality of voltage bins; determining, based on the trigger metric, a third score of the third set of voltage bins; and responsive to determining that the third score of the third set of voltage bins is greater than the first score of the first set of voltage bins, utilizing the third set of voltage bins for performing read operations with respect to the memory device (Weingarten [0068]). Claim 19 is rejected on a similar basis as claim 7.
Regarding claim 20, Weingarten further discloses the non-transitory computer-readable storage medium of claim 16, wherein determining the first score of the first set of voltage bins further comprises: performing a plurality of read operations at a corresponding plurality of periods of time, wherein the plurality of read operation are performed using read level offsets associated with the first set of voltage bins; determining, based on the read operations, the trigger metric corresponding to the read level offsets associated with the first set of voltage bins; and determining the first score of the first set of voltage bins based on the trigger metric ([0100]). Claim 20 is rejected on a similar basis as claim 9.

Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Weingarten in view of Sharon and further in view of Liikanen et al. (US 2018/0341552).

Regarding claim 3, Weingarten and Sharon do not explicitly disclose the method of claim 1 further comprising: generating the plurality of voltage bins associated with the memory device, wherein read level offsets of the plurality of voltage bins for a representative valley are approximately equally spaced within a voltage space of threshold voltages associated with the memory device. Regarding the plurality of voltage bins have approximately equally spaced representative valleys, Liikanen discloses in Paragraphs [0064] and [0066] “[0064] he distribution valley 406 is a representation of a relationship between adjacent distribution targets. The distribution valley 406 can represent an intersection, a separation, an overlap, or a combination thereof between two adjacent distribution targets. The distribution valleys 406 can each be between, at the boundary of, or a combination thereof between two adjacent instances of the distribution target 404. The distribution valley 406 can be where one or more of the distribution target 404 cross a threshold level or quantity, where multiple target levels meet or overlap, or a combination thereof. [0066] he middle targets 409 include instances of the distribution targets 404 between the edge targets 408. The memory system 100 can implement the target calibration mechanism 178 to adjust or balance the middle targets 409 or the corresponding distribution valleys 406.” Herein it is disclosed by Liikanen that the system may attempt to balance the distribution valleys of the memory. It would be obvious to one of ordinary skill in the art to recognize that in balancing the valleys, this results in attempting to equalize the spacing of the valleys in the voltage distribution. This is further depicted in Figure 4A of Liikanen. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust or otherwise set the valleys to be balanced in order to distinguish between read states of the memory (Liikanen [0064]). Weingarten, Sharon and Liikanen are analogous art because they are from the same field of endeavor of managing memory read operations.
Regarding claim 4, Weingarten and Sharon do not explicitly disclose the method of claim 1, wherein the first set of voltage bins is a subset of the plurality of voltage bins, wherein a number of steps between each adjacent voltage bins of the first set of voltage bins is approximately equal, and wherein each step comprises a bin of the plurality of voltage bins. Regarding this limitation, Liikanen discloses in Paragraphs [0057] and [0069] “[0057] The read level voltage 158 can be calibrated in a variety of ways. For example, the read level voltage 158 can be incremented or shifted by a predetermined amount or increment based on comparing or balancing the various results. Also for example, the read level voltage 158 can be assigned a predetermined value corresponding to one or more results of the sampling process. Also for example, the read level voltage 158 can be replaced by the first offset level 316 or the second offset level 318 based on one or more of the results. [0069] The error-difference measure 322 provides a quantified representation of a depth or a magnitude for the distribution valleys 406 and the corresponding RWB. The target calibration mechanism 178 utilizing the error-difference measure 322 as a feedback measure to adjust or balance one or more instances of the distribution target 404 provides the benefit of even usage and wear of the memory device 102, thereby extending the life of the memory cells 122.” Herein it is disclosed by Liikanen that balancing the distribution of the voltage is beneficial to the operating lifetime of the memory and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to balance the voltage bins as disclosed by Sharon in the manner as presented by Liikanen to address device wear-out.
Regarding claim 12, Weingarten and Sharon do not explicitly disclose the system of claim 11, wherein the set of placed bins is a subset of the plurality of voltage bins, wherein a number of steps between each adjacent voltage bins of the first set of voltage bins is approximately equal, and wherein each step comprises a bin of the plurality of voltage bins. Regarding this limitation, Liikanen discloses in Paragraphs [0057] and [0069] that balancing the distribution of the voltage is beneficial to the operating lifetime of the memory and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to balance the voltage bins as disclosed by Sharon in the manner as presented by Liikanen to address device wear-out.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Achtenberg et al. (US 2017/0345510) – Paragraphs [0025] and [0124] which discuss read voltage bin adjustment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135